VMOSO, INC.

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

This Series A Preferred Stock Purchase Agreement (the “Agreement”) is made as of
January 2, 2019 by and between Vmoso, Inc., a Delaware corporation (the
“Company”) and BroadVision, Inc. (“Purchaser”).  Certain capitalized terms used
below are defined in the terms and conditions set forth in Exhibit A attached to
this Agreement, which are incorporated by reference.

Total shares of Stock purchased:

745,000 shares of Series A Preferred Stock (the “Stock”)

Purchase Price per share:

$1.00

Total Purchase Price:

$745,000.00

Form of Payment:

Transfer of intellectual property rights pursuant to the Technology Assignment
Agreement attached as Exhibit B: $745,000.00

﻿

[Remainder of page intentionally left blank]





Series A Preferred Stock Purchase Agreement

BroadVision, Inc.

Page 1

 

--------------------------------------------------------------------------------

 

Additional Terms/Acknowledgements: The undersigned Purchaser acknowledges
receipt of, and understands and agrees to, this Series A Preferred Stock
Purchase Agreement, including the terms and conditions set forth in Exhibit A
attached to this Agreement, which are incorporated by reference. 

﻿

﻿

 

 

 

﻿

COMPANY:

﻿

 

 

 

﻿

Vmoso, Inc.

﻿

 

 

﻿

By:

/s/ Pehong Chen

﻿

 

 

 

﻿

 

Name:

Pehong Chen

﻿

 

Title:

Chief Executive Officer

﻿

 

 

 

﻿

E-mail:

Pehong.Chen@BroadVision.com

﻿

 

 

 

﻿

Address:

460 Seaport Court, Suite 102

﻿

 

Redwood City, CA 94063

﻿

 

c/o Broad Vision, Inc.

﻿

﻿

﻿

﻿

 

 

 

﻿

COMPANY:

﻿

 

 

 

﻿

BroadVision, Inc.

﻿

 

 

﻿

By:

/s/ Pehong Chen

﻿

 

 

 

﻿

 

Name:

Pehong Chen

﻿

 

Title:

Chief Executive Officer

﻿

 

 

 

﻿

E-mail:

Pehong.Chen@BroadVision.com

﻿

 

 

 

﻿

Address:

460 Seaport Court, Suite 102

﻿

 

Redwood City, CA 94063

﻿

 

 

﻿

 

Series A Preferred Stock Purchase Agreement

BroadVision, Inc.

Page 2

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 
Terms and Conditions Incorporated into

Series A Preferred Stock Purchase Agreement

﻿

1.Purchase and Sale of Stock.  Purchaser agrees to purchase from the Company,
and the Company agrees to sell to Purchaser, the number of shares of Stock for
the consideration set forth in the cover page to this Agreement.  The closing of
the transactions contemplated by this Agreement, including payment for and
delivery of the Stock, will occur at the offices of the Company immediately
following the execution of this Agreement, or at such other time and place as
the parties may mutually agree.

2.Investment Representations.  In connection with the purchase of the Stock,
Purchaser represents to the Company the following:

(a)Purchaser is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Stock.  Purchaser is purchasing the
Stock for investment for Purchaser’s own account only and not with a view to, or
for resale in connection with, any “distribution” thereof within the meaning of
the Securities Act of 1933, as amended (the “Act”).

(b)Purchaser understands that the Stock has not been registered under the Act by
reason of a specific exemption therefrom, which exemption depends upon, among
other things, the bona fide nature of Purchaser’s investment intent as expressed
in this Agreement.

(c)Purchaser further acknowledges and understands that the Stock must be held
indefinitely unless the Stock is subsequently registered under the Act or an
exemption from such registration is available.  Purchaser further acknowledges
and understands that the Company is under no obligation to register the
Stock.  Purchaser understands that the certificate evidencing the Stock will be
imprinted with a legend that prohibits the transfer of the Stock unless the
Stock is registered or such registration is not required in the opinion of
counsel for the Company.

(d)Purchaser is familiar with the provisions of Rule 144 under the Act as in
effect from time to time, that, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer of
such securities (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions.

(e)Purchaser further understands that at the time Purchaser wishes to sell the
Stock there may be no public market upon which to make such a sale, and that,
even if such a public market then exists, the Company may not be satisfying the
current public information requirements of Rule 144, and that, in such event,
Purchaser may be precluded from selling the Stock under Rule 144 even if the
minimum holding period requirement had been satisfied.

(f)Purchaser further warrants and represents that Purchaser has either (i)
preexisting personal or business relationships, with the Company or any of its
officers, directors or controlling persons, or (ii) the capacity to protect
Purchaser’s own interests in connection with the purchase of the Stock by virtue
of the business or financial expertise of Purchaser or of professional advisors
to Purchaser who are unaffiliated with and who are not compensated by the
Company or any of its affiliates, directly or indirectly.

(g)Purchaser acknowledges that Purchaser has read all tax related sections and
further acknowledges Purchaser has had an opportunity to consult Purchaser’s own
tax, legal and financial advisors regarding the purchase of Series A Preferred
Stock under this Agreement.



Exhibit A to Series A Preferred Stock Purchase Agreement

BroadVision, Inc.

Page 1

 

--------------------------------------------------------------------------------

 

(h)Purchaser acknowledges and agrees that in making the decision to purchase the
Series A Preferred Stock under this Agreement, Purchaser has not relied on any
statement, whether written or oral, regarding the subject matter of this
Agreement, except as expressly provided in this Agreement and in the attachments
and exhibits to this Agreement.

(i)If the Purchaser is not a United States person (as defined by Section
7701(a)(30) of the Internal Revenue Code of 1986, as amended (the “Code”)), the
Purchaser has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Stock or any
use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Stock, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Stock.  The Purchaser’s subscription and payment for
and continued beneficial ownership of the Stock will not violate any applicable
securities or other laws of the Purchaser’s jurisdiction.

3.Restrictive Legends.  All certificates representing the Stock will have
endorsed thereon legends in substantially the following forms (in addition to
any other legend which may be required by other agreements between the parties
to this Agreement):

(a)“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

(b)“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL OPTION IN FAVOR OF THE CORPORATION AND/OR ITS ASSIGNEE(S) AS PROVIDED IN
THE BYLAWS OF THE CORPORATION.”

(c)“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A TRANSFER
RESTRICTION, AS PROVIDED IN THE BYLAWS OF THE CORPORATION.”

(d)Any legend required by appropriate blue sky officials.

4.Market Stand-Off Agreement.  Purchaser will not sell, dispose of, transfer,
make any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale of, any
Common Stock or other securities of the Company held by Purchaser (other than
those included in the registration), including the Stock (the “Restricted
Securities”), during the 180-day period following the effective date of  the
Company’s first firm commitment underwritten public offering of its Common Stock
(or such longer period as the underwriters or the Company will request in order
to facilitate compliance with FINRA Rule 2241 or NYSE Member Rule 472 or any
successor or similar rule or regulation) .  Purchaser agrees to execute and
deliver such other agreements as may be reasonably requested by the Company
and/or the managing underwriters that are consistent with the foregoing or that
are necessary to give further effect to the foregoing provision.  In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to Purchaser’s Restricted Securities until the end of
such period. The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 4 and have the right, power and authority to
enforce the provisions hereof as though they were a party to this Agreement.

5.Miscellaneous.



Exhibit A to Series A Preferred Stock Purchase Agreement

BroadVision, Inc.

Page 2

 

--------------------------------------------------------------------------------

 

(a)Notices. All notices required or permitted hereunder will be in writing and
will be deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, and if not during normal business
hours of the recipient, then on the next business day; (iii) five calendar days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications will be sent to the other
party to this Agreement at such party’s address hereinafter set forth on the
signature page hereof, or at such other address as such party may designate by
10 days’ advance written notice to the other party hereto.

(b)Successors and Assigns.  This Agreement will inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Purchaser, Purchaser’s successors,
and assigns.

(c)Attorneys’ Fees.  The prevailing party in any suit or action hereunder will
be entitled to recover from the losing party all costs incurred by it in
enforcing the performance of, or protecting its rights under, any part of this
Agreement, including reasonable costs of investigation and attorneys’ fees. 

(d)Governing Law; Venue.  This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware.  The parties agree that any
action brought by either party to interpret or enforce any provision of this
Agreement will be brought in, and each party agrees to, and does hereby, submit
to the jurisdiction and venue of, the appropriate state or federal court for the
district encompassing the Company’s principal place of business.

(e)Further Execution.  The parties agree to take all such further actions as may
reasonably be necessary to carry out and consummate this Agreement as soon as
practicable, and to take whatever steps may be necessary to obtain any
governmental approval in connection with or otherwise qualify the issuance of
the securities that are the subject of this Agreement.

(f)Independent Counsel.  Purchaser acknowledges that this Agreement has been
prepared on behalf of the Company by Cooley LLP, counsel to the Company and that
Cooley LLP does not represent, and is not acting on behalf of,
Purchaser.  Purchaser has been provided with an opportunity to consult with his,
her or its own counsel with respect to this Agreement.

(g)Entire Agreement; Amendment.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
merges all prior agreements or understandings, whether written or oral, with
respect to the subject matter hereof.  This Agreement may not be amended,
modified or revoked, in whole or in part, except by an agreement in writing
signed by each of the parties hereto.

(h)Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision will be excluded from this Agreement, (ii) the balance of the
Agreement will be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement will be enforceable in accordance with its terms.

(i)Counterparts.  This Agreement (including any schedules and/or exhibits hereto
or thereto) may be executed in two or more counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument. Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of



Exhibit A to Series A Preferred Stock Purchase Agreement

BroadVision, Inc.

Page 3

 

--------------------------------------------------------------------------------

 

2000, Uniform Electronic Transactions Act or other applicable law) or other
transmission method and any counterpart so delivered will be deemed to have been
duly and validly delivered and be valid and effective for all purposes.

[End of Exhibit A to Series A Preferred Stock Purchase Agreement]

Exhibit A to Series A Preferred Stock Purchase Agreement

BroadVision, Inc.

Page 4

 

--------------------------------------------------------------------------------

 

Exhibit B

Technology Assignment Agreement

﻿

 

 

--------------------------------------------------------------------------------

 

 

TECHNOLOGY ASSIGNMENT AGREEMENT

This Technology Assignment Agreement (the “Agreement”) is entered into as of
January 2, 2019, by and between BroadVision, Inc. (the “Assignor”) and Vmoso,
Inc., a Delaware corporation (the “Company”).  The parties hereto agree as
follows:

Agreement

1.In consideration of the Company’s agreement to issue Company stock to
Assignor, Assignor hereby irrevocably assigns, sells, transfers and conveys to
the Company all right, title and interest, on a worldwide basis, in and to the
technology described in Schedule 1 attached hereto and all applicable
intellectual property rights, on a worldwide basis, related thereto, including,
without limitation, copyrights, trademarks (and the goodwill of the business(es)
symbolized thereby), trade secrets, patents, patent applications, moral rights,
contract and licensing rights (the “Property”).  In consideration for such
transfer of the Property, the Company will grant to Assignor shares of its
Series A Preferred Stock.  Assignor hereby acknowledges that Assignor retains no
right to use the Property and agrees not to challenge the validity of the
Company’s ownership of the Property.

2.Upon each request by the Company, without additional consideration, Assignor
agrees to promptly execute documents, testify and take other actions at the
Company’s expense as the Company may deem necessary or desirable to procure,
maintain, perfect, and enforce the full benefits, enjoyment, rights, title and
interest, on a worldwide basis of the Property assigned hereunder, and render
all necessary assistance in making application for and obtaining original,
continuing, divisional, renewal, or reissued utility and design patents,
copyrights, mask works, trademarks, trade secrets, and all other technology and
intellectual property rights throughout the world related to any of the
Property, in the Company’s name and for its benefit.  In the event the Company
is unable for any reason, after reasonable effort, to secure Assignor’s
signature on any document needed in connection with the actions specified
herein, Assignor hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as its agent and attorney in fact, which
appointment is coupled with an interest, to act for and in its behalf to
execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this paragraph with the same legal
force and effect as if executed by Assignor.  Assignor hereby waives and
quitclaims to the Company any and all claims, of any nature whatsoever, which
Assignor now or may hereafter have for infringement of any Property assigned
hereunder.

3.Assignor will deliver to the Company upon execution of this Agreement any and
all tangible manifestations of the Property, including, without limitation, all
notes, records, files and tangible items of any sort in its possession or under
its control relating to the Property.  Such delivery will include all present
and predecessor versions.  In addition, Assignor agrees to provide to the
Company from and after the execution of this Agreement and at the expense of the
Company competent and knowledgeable assistance to facilitate the transfer of all
information, know-how, techniques, processes and the like related to such
tangible manifestation and otherwise comprising the intangible aspects of the
Property.

4.Assignor represents and warrants to the Company that (a) Assignor is the sole
owner of the Property and has full and exclusive right to assign the rights
assigned herein, (b) Assignor has full right and power to enter into and perform
this Agreement without the consent of any third party, (c) all of the Property
is free and clear of all claims, liens, encumbrances and the like of any nature
whatsoever, (d) the Property is an original work of Assignor, (e) none of the
Property infringes, conflicts with or violates any patent or other intellectual
property right of any kind (including, without limitation, any trade secret) or
similar rights of any third party, (f) Assignor was not acting within the scope
of employment or other service arrangements with any third party when
conceiving, creating or otherwise performing any activity with respect to the



Technology Assignment Agreement

BroadVision, Inc.

Page 1

 

--------------------------------------------------------------------------------

 

 

Property, (g) the execution, delivery and performance of this Agreement does not
conflict with, constitute a breach of, or in any way violate any arrangement,
understanding or agreement to which Assignor is a party or by which Assignor is
bound and (h) Assignor has maintained the Property in confidence and has not
granted, directly or indirectly, any rights or interest whatsoever in the
Property to any third party.

5.Assignor further represents and warrants to the Company that no claim, whether
or not embodied in an action past or present, of any infringement, of any
conflict with, or of any violation of any patent, trade secret or other
intellectual property right or similar right, has been made or is pending or
threatened against Assignor relative to the Property.  Assignor agrees to
promptly inform the Company of any such claim arising or threatened in the
future with respect to the Property or any part thereof.

6.Assignor will indemnify and hold harmless the Company, from any and all
claims, losses, liabilities, damages, expenses and costs (including attorneys’
fees and court costs) which result from a breach or alleged breach of any
representation or warranty of Assignor (a “Claim”) set forth in this Agreement,
provided that the Company gives Assignor written notice of any such Claim and
Assignor has the right to participate in the defense of any such Claim at its
expense.

7.This Agreement and the Schedule attached hereto constitute the entire,
complete, final and exclusive understanding and agreement of the parties hereto
with respect to the subject matter hereof, and supersedes any other prior or
contemporaneous oral understanding or agreement or any other prior written
agreement.  No modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, will be effective unless in writing and signed
by the parties hereto.

8.This Agreement may be executed in two or more counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument. Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, Uniform Electronic Transactions Act or other applicable law) or
other transmission method and any counterpart so delivered will be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

9.This Agreement will be governed and construed in accordance with the laws of
the State of Delaware, as such laws are applied by Delaware courts to contracts
made and to be performed entirely in Delaware by residents of that
state.  Assignor hereby expressly consents to the personal jurisdiction of the
state and federal courts located in the county in which the Company has its
principal offices for any lawsuit filed there against Assignor by the Company
arising from or related to this Agreement.

10.If any provision of this Agreement is found invalid or unenforceable, in
whole or in part, the remaining provisions and partially enforceable provisions
will, nevertheless, be binding and enforceable.

11.Failure by either party to exercise any of its rights hereunder will not
constitute or be deemed a waiver or forfeiture of such rights.

12.The provisions hereof will inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

[Remainder of page intentionally left blank]

Technology Assignment Agreement

BroadVision, Inc.

Page 2

 

--------------------------------------------------------------------------------

 

 

The undersigned have executed this Technology Assignment Agreement as of the
date set forth above.

﻿

COMPANY:

﻿

 

 

 

﻿

Vmoso, Inc.

﻿

 

 

﻿

By:

/s/ Pehong Chen

﻿

 

 

 

﻿

 

Name:

Pehong Chen

﻿

 

Title:

Chief Executive Officer

﻿

 

 

 

﻿

E-mail:

Pehong.Chen@BroadVision.com

﻿

 

 

 

﻿

﻿

﻿

ASSIGNOR:

﻿

 

 

 

﻿

BroadVision, Inc.

﻿

 

 

﻿

By:

/s/ Pehong Chen

﻿

 

 

 

﻿

 

Name:

Pehong Chen

﻿

 

Title:

Chief Executive Officer

﻿

 

 

 

﻿

E-mail:

Pehong.Chen@BroadVision.com

﻿

 

 

 

﻿

﻿

 

Technology Assignment Agreement

BroadVision, Inc.

Signature Page

187032352 v4 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1 TO TECHNOLOGY ASSIGNMENT AGREEMENT

DESCRIPTION OF TECHNOLOGY

See attached pdf file entitled New Co Asset Transfer

 

187032352 v4 

--------------------------------------------------------------------------------

 

 

Clearvale Vmoso Asset Transfer

Engineering

﻿

Source control

﻿

Repository

﻿http://vm-svn.broadvision.com/svn/mychrm/

﻿

﻿

Servers and devices

﻿

Engineering Shared and Production Computer Systems

See attached document: Clearvale and Vmoso Servers.pdf

﻿

Engineering Work Computer Systems

See Appendix I

﻿

BVOD

Computer systems - See Appendix II Mobile devices - See Appendix III

﻿

﻿

Employees Personal Computer Systems

Some Employees uses personal computer systems for work. See list in Appendix IV.

﻿

Documentation

﻿

Clearvale

●Documentation can be found on https://cvc.clearvale.com

●\\rw-fs1\Documentation\user.docs\works-in-progress\Clearvale

﻿

Vmoso

●https://www.vmoso.com/help/

 

 

--------------------------------------------------------------------------------

 

 

●https://ngxbeta.vmoso.com/help/vmosongxhelp/

●\\rw-fs1\Documentation\user.docs\works-in-progress\Vmoso

﻿

Third party service and software licenses

﻿

﻿

Vendor, product

Purpose

Product using

Active Presenter

Training videos production

Clearvale, Vmoso

Amazon Web Service

Hosting

Clearvale, Vmoso

Ansavoice

Monitoring

Clearvale, Vmoso

Apple Developer Program

iOS app for App Store

Clearvale, Vmoso

Atlassian (Jira)

Issue tracking

Vmoso

CKSource CKEditor

Rich text editor

Clearvale, Vmoso

Comodo

SSL certificates

Clearvale

Firebase Messaging

Push notification

Vmoso

Google API

Google Integration

Clearvale, Vmoso

Google Developer Program

Android app for Google Market

Clearvale, Vmoso

HeroThemes

Wordpress theme

Vmoso

Hurricane Electric

Hosting

Clearvale, Vmoso

Maxmind

Geolocation

Clearvale

Nanospell

Spell checker

Vmoso

Office 365

Developer license (to be cancelled)

Vmoso

RapidSSL (thesslstore.com)

SSL certificates

Vmoso

Samsung SEAP

Samsung managed app

Vmoso

T-Systems

Hosting

Clearvale, Vmoso

Talentlms

Training materials hosting

Vmoso

TypeForm

Online survey (free

Vmoso

 

 

--------------------------------------------------------------------------------

 

 

﻿

subscription to be cancelled)

 

Uptrends

Monitoring

Clearvale, Vmoso

Webtranslateit

Translation

Vmoso

Wordpress plugin wpml

Translation

Vmoso

﻿

﻿

Patents

1.8,639,552, SYSTEMS AND METHODS FOR CREATING AND SHARING TASKS,
issued 2014-01-28

2.9,608,987, SYSTEMS AND METHODS FOR THE SECURE SHARING OF DATA,
issued 2017-03-28

﻿

﻿

Marketing

﻿

Marketing Materials

Materials for MyVmoso, Vmoso and Clearvale include

●White papers

●Presentations

●Data sheets

●Videos

●Web content

●Logo

●Graphics

●etc...

﻿

The content is hosted on web site

●http://www.broadvision.com/resources

﻿

Domain Names

All domain names in this spreadsheet for products Vmoso and Clearvale
https://docs.google.com/spreadsheets/d/18xvoaZabLSa2XfV-2_WcGya3tLtMdYR82OeJGtFscy k/edit?usp=sharing

﻿

Domain Name

Registration

Expires

Product

 

 

--------------------------------------------------------------------------------

 

 

﻿clearvale-apj.com

Network Solution

2020-09-15

Clearvale

﻿clearvale-beta.com

Network Solution

2019-05-03

Clearvale

﻿clearvale-eu.com

Network Solution

2019-05-22

Clearvale

﻿clearvale-eu.net

Network Solution

2019-02-05

Clearvale

﻿clearvale.biz

Network Solution

2019-09-24

Clearvale

﻿clearvale.com

Network Solution

2020-02-11

Clearvale

﻿clearvale.com.tw

Network Solution

2019-03-04

Clearvale

﻿clearvale.es

GoDaddy

2018-12-17

Clearvale

﻿clearvale.it

GoDaddy

2018-12-17

Clearvale

﻿clearvale.net

Network Solution

2019-05-03

Clearvale

﻿clearvale.nl

GoDaddy

2018-12-19

Clearvale

﻿clearvale.org

Network Solution

2019-05-03

Clearvale

﻿itsclear.com

Network Solution

2019-01-25

Clearvale

﻿myclearvale.com

GoDaddy

2019-09-19

Clearvale

﻿myclearvale.info

GoDaddy

2019-09-24

Clearvale

﻿myclearvale.net

GoDaddy

2019-09-19

Clearvale

﻿myclearvale.org

GoDaddy

2019-09-24

Clearvale

﻿mytaskmail.com

GoDaddy

2018-10-11

Vmoso

myvmoso.app

GoDaddy

2019-09-06

Vmoso

﻿myvmoso.com

GoDaddy

2019-06-05

Vmoso

﻿myvmoso.net

GoDaddy

2019-06-05

Vmoso

﻿taskmail.com

GoDaddy

2019-05-20

Vmoso

﻿virmoso.biz

GoDaddy

2019-08-22

Vmoso

﻿virmoso.co.uk

GoDaddy

2019-08-23

Vmoso

﻿virmoso.com

GoDaddy

2019-08-22

Vmoso

﻿virmoso.fr

GoDaddy

2019-08-22

Vmoso

﻿virmoso.it

GoDaddy

2019-08-23

Vmoso

﻿virmoso.mobi

GoDaddy

2019-08-23

Vmoso

﻿virmoso.net

GoDaddy

2019-08-22

Vmoso

﻿virmoso.tw

GoDaddy

2019-08-23

Vmoso

﻿virmoso.us

GoDaddy

2019-08-22

Vmoso

vmoso.app

GoDaddy

2019-09-06

Vmoso

﻿vmoso.com

GoDaddy

2019-09-23

Vmoso

﻿vmoso.info

GoDaddy

2019-09-24

Vmoso

 

 

--------------------------------------------------------------------------------

 

 

﻿vmoso.net

GoDaddy

2019-09-23

Vmoso

﻿vmoso.org

GoDaddy

2019-09-24

Vmoso

﻿vmosonetwork.com

GoDaddy

2019-06-05

Vmoso

﻿vmosonetwork.net

GoDaddy

2019-06-05

Vmoso

﻿vmosonetworks.com

GoDaddy

2019-06-05

Vmoso

﻿vmosonetworks.net

GoDaddy

2019-06-05

Vmoso

﻿vmosoplus.com

GoDaddy

2019-06-05

Vmoso

﻿vmosoplus.net

GoDaddy

2019-06-05

Vmoso

﻿vmosopro.com

GoDaddy

2019-06-05

Vmoso

﻿vmosopro.net

GoDaddy

2019-06-05

Vmoso

﻿vmosostar.com

GoDaddy

2019-06-05

Vmoso

﻿vmosostar.net

GoDaddy

2019-06-05

Vmoso

﻿yunrenwu.net

GoDaddy

2019-08-31

Vmoso

﻿yunrenwu.org

GoDaddy

2019-08-31

Vmoso

﻿

﻿

﻿

﻿

﻿

Trademarks

﻿

Trademark

Registration No.

Registration Date

CLEARVALE

4,253,421

2012-12-04

CLEARVALE (Stylized)

4,253,420

2012-12-04

﻿

﻿

Sales

﻿

Customer and Partner Contracts

﻿

Clearvale Customers

1.GC

a.Clearvale Order Form between HONG KONG BAPTIST HOSPITAL and BroadVision, Inc
dated 2018-05-04

2.EMEA

 

 

--------------------------------------------------------------------------------

 

 

a.Clearvale Order Form between Contexo GesellSchaft fur Systemintegration mbh
and BroadVision, Inc date 2018-06-26

b.Clearvale Order Form between Zambon S.p.A. and BroadVision, Inc dated
2018-06-05

c.Clearvale Order Form between CIGREF and BroadVision, Inc dated 2018

3.Japan

a.Clearvale Order Form between K.K. Ashisuto and BroadVision Japan K.K. dated
2016-02-17

b.Clearvale Order Form between Hoya / Pentax Medical and BroadVision Japan

K.K. dated 2017-11-22

c.Clearvale Order Form between Plus Jointex and BroadVision Japan K.K. dated
2016-09-01

d.Clearvale Order Form between Jun-Ashida and BroadVision Japan K.K. dated
2016-12-15

e.Clearvale Order Form between Software Research Associates, Inc and BroadVision
Japan K.K. dated 2015-12-08

f.Clearvale Order Form between NTT PC and BroadVision Japan K.K. dated 217-11-07

﻿

Vmoso Customers

1.GC

a.Vmoso Order Form between Mitac Information Technology Corp and BroadVision
Inc. dated 2017-12-25

b.Professional Service Agreement between Mitac Information Technology Corp and
BroadVision Taiwan dated 2018-02-01

c.Vmoso Order Form between TECHTREE IT SYSTEMS PRIVATE LIMITED and BroadVision,
Inc. dated 2016-12-08

d.Vmoso Order Form between President Information Corp and BroadVision Taiwan
dated 2018-08-07

e.Settlement Agreement between President Information Corp and BroadVision Taiwan
dated 2018-08-28

2.EMEA

a.Vmoso Order Form between EAQC GmbH and BroadVision, Inc. dated 2018-03-01

b.Vmoso Order Form between EE-ISAC and BroadVision, Inc. dated 2018-01-22

c.Vmoso Order Form between ConsSys IT AG and BroadVision, Inc. dated 2017-11-29

3.Japan

a.Vmoso Order Form between Canon Marketing Japan Inc. and BroadVision Japan

K.K. dated 2017-10-17

b.Vmoso Order Form between Software Research Associates, Inc. and BroadVision
Japan K.K. dated 2015-12-08

 

 

--------------------------------------------------------------------------------

 

 

﻿

Vmoso Partners

1.GC

a.BroadVision Partner Agreement between Mitac Information Technology Corp and
BroadVision Taiwan dated 2017-01-25

i.Exhibit A: Initial Business Terms

ii.Exhibit B: Support

b.BroadVision Partner Agreement between TECHTREE IT SYSTEMS PRIVATE LIMITED and
BroadVision, Inc. dated 2017-01-10

c.Agent Agreement between Yip-In-Tsoi and BroadVision, Inc dated 2016-10-21

d.Agent Agreement between MaxResourceIT International Co Ltd and BroadVision,
Inc dated 2017-03-28

e.Agent Agreement between Farmor Cloud Factory Co. Ltd. and BroadVision, Inc
dated 2016-04-18

2.EMEA

a.Agent Agreement between Contexo GesellSchaft fur Systemintegration mbh and
BroadVision, Inc dated 2018-06-26

b.Partner Agreement of 1 Feb 2018 between ConsSys IT AG and BroadVision, Inc.
dated 2018-01-22

c.Vmoso Referral Agreement between Business Networks Europe Gmbh and
BroadVision, Inc. dated 2011-11-06

d.Vmoso Reseller Agreement between Extended Knowledge Services LS and
BroadVision, Inc dated 2018-03-23

﻿

Partners

1.Japan

a.Partner Agreement between NTT Communications and BroadVision Japan K.K.
dated 2014-01-31

b.Partner Agreement between BQ Technologies and BroadVision Japan K.K. dated
2015-12-18

c.Partner Agreement between River Field and BroadVision Japan K.K. dated
2017-07-27

d.Agent Agreement between OMG Japan and BroadVision Japan K.K. dated 2018-04-10

e.Agent Agreement between K.K. Ashisuto and BroadVision Japan K.K. dated
2016-09-13

 

 

--------------------------------------------------------------------------------

 

 

﻿

Appendix I

US employee development systems

﻿

﻿

Employee s

HW Type

Model

Asset Tag

Service Tag

Serial No.

Locat ion

HostNa me

Baba, Norman

Dell Desktop

Optiplex 3020

O0533

9LBQN2

2

20880549434

RWC

W10-05 33

Baba, Norman

Samsung Phone

GT-I9100

O0497

 

RF-1D194W T2J

RWC

 

Baba, Norman

Apple Mac Mini

A1347

O0502

 

C07KC04GD WYL

RWC

 

Chan, Dennison Keith

Apple MacBook Pro

A1425

O0498

 

C02K48Q2F FRP

RWC

Dennys- MBP

Chan, Yuk

Dell Laptop

Inspiron 15-5559

O0541

568BM7

2

11260687646

RWC

W10-05 41

Chan, Yuk

Samsung

Galaxy S WiFi 4.0

O0548

 

 

RWC

Yuk-Gal axy-S6

Chan, Yuk

Samsung Tablet

GT-P311 3

O0547

 

R82C3028Y NJ

RWC

 

Chen, Pehong

MS Tablet

MS

Surface

O0527

 

 

RWC

CHEN- SP3

Chen, Pehong

Dell Laptop

Inspiron 13-7000

O0542

F8FSC8 2

32161980898

RWC

W10-05 42

Deleon, Ruel

Dell Desktop

Optiplex 3010

O0505

BVZ0DX 1

25877861749

RWC

Ruels-M BP

Der, Robert

Dell Desktop

Optiplex 3010

O0480

7QJRTV

1

16842808045

RWC

W7-048 0

Hankodo, Petrus

Dell Desktop

Optiplex 3010

O0537

9LBGN2

2

20880082874

RWC

W10-05 37

 

 

--------------------------------------------------------------------------------

 

 

﻿

Henderson

, Tuc

Lenovo Laptop

T60

O0348

L3BT65 4

1953-EUU

RWC

 

Hsu,

Yun-Ping

Dell Laptop

XPS-13 9350

O0553

2B2LTC

2

5023432514

Taiwa n

 

Hughes, Richard

Apple Mac Book

A1342

O0400

 

WQ94919Q8 PW

UK

 

Hui, John

Apple MacBook Pro

A1279

O0522

 

C1ML33YTD V30

RWC

 

Lai, Patrick

Dell Laptop

Latitude E5400

O0379

GYWKY G1

36939091537

RWC

 

Lipinsky, Ed

Dell Desktop

Optiplex 3010

O0506

BZS0DX 1

26107969141

RWC

W7-050 6

Lipinsky, Ed

LG Nexus Phone

 

O0549

 

510KPJP481

380

RWC

 

Luo, Frank

Dell Laptop

Latitude E5420

O0443

D9PL4S 1

28883542321

US

W7-044 3

Mitani, Eiko

Dell Desktop

Optiplex 3020

O0537

2NGGJ S1

5771932706

RWC

W10-05 37

Mitani, Eiko

Dell Desktop

Optiplex 390

O0476

2NGGJ S1

5771932706

RWC

W7-047 6

Mitani, Eiko

Lenovo Laptop

E430

O0462

 

MP-0MYLE 12-06

RWC

W10-04 62

Sidle, Steve

Dell Laptop

Precision M4700

O0531

GNGHN X1

36246937429

RWC

W10-05 31

Sidle, Steve

Dell Laptop

XPS13-2 700sLV

O0504

FN2Y1 W1

34047405073

RWC

 

Valmiki, Jagadeesh

Dell Desktop

Optiplex 3010

O0485

C08TXV 1

26136221869

RWC

W10-04 85

Wong, Dexter

Dell Desktop

Optiplex 3010

O0479

7QKSTV

1

16844534317

RWC

W7-047 9

Zhang,

Dell

Optiplex

O0503

BVYYC

25877767141

RWC

W7-050

 

 

--------------------------------------------------------------------------------

 

 

LishengDesktop3010X13

 

 

--------------------------------------------------------------------------------

 

 

Appendix II

BVOD systems

﻿

﻿

﻿

Name

Computers

Personal computers to hold company data

Wang, Wei

1.   HP Pro 3330

No

Zhao, HongYan

1.HP Pro 3330

2.HP TPN-Q129

No

Xu, Chao

1.   MBP

Yes

Shi, NanJun

1.   Dell vostro 270s

No

Dong, Xia

1.lenovo E430c

2.lenovo x230i

3.dell vostro 3902

4.HP laserjet M1005MFP(printer

)

5.OKI microline760F(print er)

6.Fellowes

P-35C(Shredder)

No

Dong, Qiuhong

1.lenovo x220i

2.lenovo x230i

No

Shen,Ruoy u

1.   lenovo U410

No

Liu,Wenbin

1.HP Pro3330

2.Mac mini

Yes

﻿

●OpenVPN cento7_openvpn_1.195 123.125.107.112

 

 

--------------------------------------------------------------------------------

 

 

﻿

Appendix III

BVOD mobile devices

﻿

﻿

﻿

部门

手机&平板

Apple

市场&销售

 

Ipad 4

OnDemand

平板：surface 32G (2014-12-8

王薇)

Surface pro (2015/02/06 从总部带来)

ipad 1 （已归还，放入小机房门口柜子上层的纸箱中）

itouch （同上 2014/12/25）  ipad-mini1

刘文斌

平板：

ipad2

﻿

三星 GT-P5110

itouch

﻿

手机:

iphone5(2013-3-20)

﻿

Sony  8G SD 卡  2013-7-27

ipad4(2013-3-20)

﻿

小米 2S2013-7-29

ipad mini(2013-3-20与QA共用)

﻿

三星 note22013-7-30

itouch4 16G（2013-3-21）

﻿

品铂  T8N14100071 32G黑

 

﻿

14-11-6

 

﻿

联想乐檬  K3 Note 16G

 

﻿

(2015-06-30 S/N

 

﻿

HA0A57WH(60))

 

﻿

HTC E9pw手机(32G

 

﻿

2015-08-06

 

﻿

SN:LC53MYH00999)

 

﻿

华为荣耀8 FRD-AL10 （

 

﻿

2017-08-11 SN：

 

﻿

GSL0217721000593）

 

﻿

Sony Xperia (ntt)docomo

 

﻿

(2017-09-29)

 

 

 

--------------------------------------------------------------------------------

 

 

QA

Nexus7

iphone3

（江莉莉）

Blackberry  9800 Torch

itouch

﻿

Blackberry Classic SQC100-1

ipad1

﻿

Black (2015-10-27)

iphone5(2013-3-20)

﻿

Samsung  GT-S5570

ipad4(2013-3-20)

﻿

HTC Sensation Z710e

MAC mini MD387CH/A

﻿

Samsung I8262D 3G手机（

(2013-7-25)

﻿

2013-3-21）

Iphone5c（2013-1-13从usa带来）

﻿

MEIZU NOTE2 (2015-07-01

Ipad mini（2013-1-13从usa带来）

﻿

SN:810EBLS29ZXN)

Ipad mini2(2015-06-29

﻿

Samsung Galaxy S6

F9FPMUU6FCM8)

﻿

SM-G9209 4G手机 (2016-06-23)

Mac mini C07RH19TG1HW

﻿

Apple iPhone 6 A1586 TD-LTE

(2.6GHZ 8G 1TB 2016年新购)

﻿

(2016-06-29) (IMEI

 

﻿

359279065357805)

 

﻿

Sony E6533 Black (2016-07-29)

 

﻿

(IMEI 35909806-108542-0)

 

﻿

Huawei Mate 8 (NXT-AL10)

 

﻿

(IMEI1 862521039385770)

 

﻿

OPPO R15

 

﻿

(IMEI:869318038989253,

 

﻿

869318038989246)

 

退库

摩托罗拉  MB525

三星 GT-P1010

HTC Desire S 5510e HTC T528W（One SU）  2013-3-21

华为 Asceend MateG3

2013-7-27

 

 

 

--------------------------------------------------------------------------------

 

 

﻿

Appendix IV

Employees using personal computer systems

﻿

﻿

﻿

Employee

Type

Details

Chen, Sandra

Laptop

Lenovo E330

Chen, Don

Personal

 

Lin, Jiasheng

Laptop

Lenovo 13

Portal, Bill

Laptop

Samsung NP905S3G

Sakayori, Tsugutoshi

Personal

 

Lida, Reiko

Laptop

Lenovo S300

﻿

 

 

﻿

﻿



 

--------------------------------------------------------------------------------